Citation Nr: 1635668	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-09 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to an increased disability rating in excess of 20 percent for service-connected patellofemoral pain syndrome of the left knee.

2.  Whether there is new and material evidence to reopen a claim for entitlement to service connection for a heart murmur, and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from January 1996 to December 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO issued a Statement of the Case (SOC) for the above issues.  The Veteran submitted a timely VA Form 9, but the only issue she requested to appeal was the increased disability rating of the right knee.  Nonetheless, the RO sent the Veteran a Supplemental Statement of the Case (SSOC) with both issues included, and the Veteran's representative submitted a brief which the Board construed as a VA Form 9 substantive appeal on both issues.  Therefore, the Board has jurisdiction to review both.  

The issue of entitlement to an increased disability rating in excess of 20 percent for patellofemoral pain syndrome of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2001 rating decision denied the Veteran's claim of entitlement to service connection for a heart murmur.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  The Veteran has not submitted any new evidence of a heart murmur since the October 2001 rating decision that relates to a previously unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying entitlement to service connection for a heart murmur is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2001).   

2.  New and material evidence sufficient to reopen a claim of entitlement to service connection for a heart murmur has not been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in June 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  

The Veteran was not provided a VA examination for her heart murmur claim; however, the Board finds that VA was not obligated to provide an examination in this case as the claim for service connection is not being reopened.  See 38 C.F.R. § 3.159(c)(4)(iii).  The United States Court of Appeals for Veterans Claims (Court) addressed this precise issue in Woehlaert v. Nicholson, and held "once the Board decided that the appellant's claim could not be reopened, the Secretary's conditional duty to provide the appellant with a new medical examination was extinguished.  We further hold that the adequacy of the Secretary's new medical examinations became moot, because a readjudication of the merits of the appellant's claim was barred by statute."  21 Vet. App. 456, 464 (2007) citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), Butler v. Brown, 9 Vet. App. 167 (1996), and Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed. Cir. 2003) (holding that "in the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion").

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

In September 2000, the Veteran filed a claim for service connection for bipolar disorder that was initially denied in an October 2001 rating decision.  The Veteran did not appeal or submit new and material evidence.  Thus, the October 2001 rating decision became final.  See 38 U.S.C.A. §7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.    

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only   if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

"New evidence" is defined as existing evidence not previously submitted to agency decisionmakers.  "Material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the October 2001 rating decision pertaining to the issue of entitlement to service connection for a heart murmur included copies of service medical records from January 1996 to December 1999 and a VA examination from April 2001.  The rating decision noted that the Veteran had treatment for a heart murmur during service and that she was diagnosed with a heart murmur in the April 2001 VA examination, but the claim was denied because heart murmur is not considered an actually disabling condition, and there was no evidence of any coronary artery or heart disease elsewhere in the record.  

Since the prior final October 2001 rating decision, the Veteran has not added any relevant evidence to the record pertaining to a heart murmur.  The Board observes that a heart murmur, of itself, represents a clinical finding and is not a diagnosis of a disability.  To substantiate the claim, as a threshold matter there would have to be a showing of a cardiac disability underlying the clinical finding of a murmur.  In this case, there is no evidence of any other cardiac disability during the pendency of the appeal that would be related to a heart murmur, and the Veteran has not alleged this in her statements and correspondence.  Overall, the Veteran has not submitted any evidence pertaining to a heart murmur that was not of record at the time of the previous October 2001 rating decision.  38 C.F.R. § 3.156(a).  As such, reopening of the Veteran's claim of entitlement to service connection for a heart murmur is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a heart murmur; therefore, the claim to reopen is denied.  


REMAND

A review of the record reveals that the Veteran's most recent VA examination for her service-connected patellofemoral pain syndrome of the left knee was in January 2012.  The Court recently held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Given the holding of this case, an additional examination is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current manifestations and severity of her service-connected patellofemoral pain syndrome of the left knee.  The claims folder should be reviewed by the VA examiner.  Any indicated diagnostic tests and studies must be accomplished, to include range of motion testing.  All symptomatology associated with the left knee disability should be reported.  

Range of motion testing should be undertaken for the left and right knee.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

2.  After the development has been completed to the extent possible, re-adjudicate the claim.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


